 



EXHIBIT 10.27
LENNOX INTERNATIONAL INC.
2007 Long-Term Incentive Award Agreement
Non-Employee Directors
          THIS AGREEMENT (“Agreement”) is made as of the December 7, 2007 (the
“Award Date”), by and between Lennox International Inc., a Delaware corporation
(the “Company”), and «First» «Last»  (“Participant”).
          The Company has adopted the 1998 Incentive Plan of Lennox
International Inc. (the “Plan”), a copy of which is attached hereto as Exhibit A
and made a part hereof, for the benefit of eligible employees, directors,
consultants and other independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Plan.
          Pursuant to the Plan, the Compensation and Human Resources Committee
(the “Committee”), which has been assigned responsibility for administering the
Plan, has determined that it is in the interest of the Company and its
stockholders to make the awards provided herein in order to encourage
Participant to remain a director of the Company, to increase Participant’s
personal interest in the continued success and progress of the Company and to
foster and enhance the long-term profitability of the Company for the benefit of
its shareholders by offering the incentive of long-term rewards to be realized
only upon attainment of established goals.
          The Company and Participant therefore agree as follows:
     1. Grant of Awards. Subject to the terms and conditions herein, the Company
grants to the Participant:
          RSU Award — for the period beginning on December 7, 2007 and ending on
December 7, 2010 (the “Retention Period”), an award of «Units» units of
restricted Common Stock (the “RSU Award”).
     2. Conditions for Vesting and Exercise.
          RSU Award — Subject to paragraphs 5 and 6 herein, at the end of the
Retention Period, the RSU Award shall vest and be distributed to the Participant
(the “RSU Earned Awards”).
     3. Method and Time of Payment.
          RSU Awards — RSU Earned Awards shall be paid as soon as practicable
following the end of the Retention Period. RSU Earned Awards shall be paid in
whole shares of Common Stock. Subject to the withholding referred to in
paragraph 4 herein, the Company shall deliver to Participant certificates issued
in Participant’s name for the number of shares to be issued to Participant.

1



--------------------------------------------------------------------------------



 



     4. Withholding for Taxes. Participant acknowledges and agrees that the
Company may deduct from the shares of Common Stock otherwise deliverable in
connection with an RSU Earned Award, a number of whole shares of Common Stock
(valued at their Fair Market Value on the date of exercise for an RSU Earned
Award) that is at least equal to the minimum statutory amount of all Federal,
state and local taxes required to be withheld by the Company in connection with
such delivery, as determined by the Company.
     5. Termination of Directorship. If Participant’s directorship with the
Company is terminated for any reason (other than “For Cause” or performance as
determined by a majority of the remaining directors) prior to the expiration of
the Retention Period, the RSU Award shall become fully vested and be distributed
to the Participant. “For Cause” as used in this Agreement shall mean (i) any
violation by Participant of the Company’s written policies as they may exist or
be created or modified from time to time in the future; (ii) any state or
federal criminal conviction, including, but not limited to, entry of a plea of
nolo contendere or deferred adjudication upon a felony or misdemeanor charge;
(iii) the commission by Participant of any material act of misconduct or
dishonesty; (iv) any intentional or grossly negligent action or omission to act
which breaches any covenant, agreement, condition or obligation contained in any
written Agreement with the Company; or (v) acts that in any way have a direct,
substantial, and adverse effect on the Company’s reputation.
     6. Change of Control. Notwithstanding any other provision contained in this
Agreement, upon the occurrence of a Change of Control, RSU Awards shall become
fully vested and be distributed to the Participant.
     7. Nontransferability of Award. During Participant’s lifetime, an RSU Award
is not transferable (voluntarily or involuntarily) other than pursuant to a
domestic relations order and, except as otherwise required pursuant to a
domestic relations order, are payable only to Participant or Participant’s court
appointed legal representative. Participant may designate a beneficiary or
beneficiaries to whom the benefits of the RSU Award shall pass upon
Participant’s death and may change such designation from time to time by filing
a written designation of beneficiary or beneficiaries with the Committee on the
form annexed hereto as Exhibit B or such other form as may be prescribed by the
Committee, provided that no such designation shall be effective unless so filed
prior to the death of Participant. If no such designation is made or if the
designated beneficiary does not survive Participant’s death, the benefits of RSU
Award shall pass by will or the laws of descent and distribution.
     8. No Stockholder Rights. Participant shall not be deemed for any purpose,
including voting rights and dividends, to be, or to have any of the rights of, a
stockholder of the Company with respect to any shares or units of Common Stock
as to which this Agreement relates until such shares shall have been issued to
Participant by the Company. Furthermore, the existence of this Agreement shall
not affect in any way the right or power of the Company or its stockholders to
accomplish any corporate act, including, without limitation, the acts referred
to in Section 15 of the Plan.

2



--------------------------------------------------------------------------------



 



     9. Adjustments. As provided in Section 15 of the Plan, certain adjustments
may be made to shares of Common Stock upon the occurrence of events or
circumstances described in Section 15 of the Plan.
     10. Restrictions Imposed by Law. Without limiting the generality of
Section 16 of the Plan, Participant agrees that the Company will not be
obligated to deliver any shares of Common Stock, if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock may be listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
     11. Notice. Unless the Company notifies Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement shall be in writing and shall be (a) delivered
personally to the following address:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
or (b) sent by first class mail, postage prepaid and addressed as follows:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
Any notice or other communication to Participant with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Participant’s address as listed in the records
of the Company on the Award Date, unless the Company has received written
notification from Participant of a change of address.
     12. Amendment. Notwithstanding any other provisions hereof, this Agreement
may be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 6 of the Plan. Without limiting the generality of the
foregoing, without the consent of Participant:
     (a) this Agreement may be amended or supplemented (i) to cure any ambiguity
or to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of Participant or surrender any
right or power reserved to or conferred upon the Company in this Agreement;
subject, however, to any required approval of the Company’s stockholders and,
provided, in each case, that such changes or corrections shall

3



--------------------------------------------------------------------------------



 



not adversely affect the rights of Participant with respect to the RSU Award
evidenced hereby without the Participant’s consent, (iii) to make changes to the
number of shares of Common Stock subject to Participant’s RSU Award; or (iv) to
make such other changes as the Company, upon advice of counsel, determines are
necessary or advisable because of the adoption or promulgation of, or change in
or to the interpretation of, any law or governmental rule or regulation,
including any applicable Federal or state securities laws; and
     (b) subject to Section 6 of the Plan and any required approval of the
Company’s stockholders, the RSU Award evidenced by this Agreement may be
canceled by the Committee and a new RSU Award made in substitution therefore,
provided that the RSU Award so substituted shall satisfy all requirements of the
Plan as of the date such new RSU Award is made and no such action shall
adversely affect an RSU Award without Participant’s consent.
     13. Participant Employment. Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, shall confer or be
construed to confer on Participant any right to continue in the employ of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any employing Subsidiary to terminate Participant’s employment at any
time, with or without cause; subject, however, to the provisions of any
employment agreement between Participant and the Company or any Subsidiary.
     14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.
     15. Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the RSU Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
     16. Rules by Committee. The rights of Participant and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
     17. Definitions. As used in this Agreement, the terms set forth below shall
have the following respective meanings:
     (a) “Beneficial Owner” shall mean, with reference to any securities, any
Person if:

4



--------------------------------------------------------------------------------



 



     (i) such Person is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement) such securities; provided, however, that a
Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,”
any security under this subsection (i) as a result of an agreement, arrangement
or understanding to vote such security if such agreement, arrangement or
understanding: (x) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by
Rule 14a-2(b)(2) of the General Rules and Regulations under the Exchange Act)
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable provisions of the General Rules and Regulations under the Exchange
Act and (y) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report); or
     (ii) such Person is a member of a group (as that term is used in
Rule 13d-5(b) of the General Rules and Regulations under the Exchange Act) that
includes any other Person (other than Exempt Persons) that beneficially owns
such securities;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to “beneficially own” any security held by a Norris Family Trust with respect
to which such Person acts in the capacity of trustee, personal representative,
custodian, administrator, executor, officer, partner, member, or other
fiduciary; provided, further, that nothing in this definition shall cause a
Person engaged in business as an underwriter of securities to be the Beneficial
Owner of, or to “beneficially own,” any securities acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition. For purposes
hereof, “voting” a security shall include voting, granting a proxy, consenting
or making a request or demand relating to corporate action (including, without
limitation, a demand for a stockholder list, to call a stockholder meeting or to
inspect corporate books and records) or otherwise giving an authorization
(within the meaning of Section 14(a) of the Exchange Act) in respect of such
security. The terms “beneficially own” and “beneficially owning” shall have
meanings that are correlative to this definition of the term “Beneficial Owner.”
     (b) “Change of Control” shall mean any of the following occurring on or
after the date of this Agreement:
     (i) Any Person (other than an Exempt Person) shall become the Beneficial
Owner of 35% or more of the shares of Common Stock then outstanding or 35% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (i) if such Person shall become a
Beneficial Owner of 35% or more of the             shares of Common Stock or 35%
or more of the combined voting power of the Voting Stock of the Company solely
as a result of (x) an Exempt Transaction or (y) an acquisition by a Person
pursuant to a reorganization, merger or consolidation, if, following such

5



--------------------------------------------------------------------------------



 



reorganization, merger or consolidation, the conditions described in clauses
(x), (y) and (z) of subsection (iii) of this definition are satisfied;
     (ii) Individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that there shall be excluded, for this purpose, any such
individual whose initial assumption of office occurs as a result of any actual
or threatened election contest that is subject to the provisions of Rule 14a-11
under the Exchange Act;
     (iii) Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 65% of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding Voting Stock
of such corporation is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation (ignoring, for purposes of this clause (x), the first proviso in
the definition of “Beneficial Owner” set forth above) in substantially the same
proportions as their ownership immediately prior to such reorganization, merger
or consolidation of the outstanding Common Stock, (y) no Person (excluding any
Exempt Person or any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 35% or more of
the Common Stock then outstanding or 35% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 35% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding Voting Stock of such corporation
and (z) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or initial action by the Board providing for such reorganization,
merger or consolidation; or
     (iv) Approval by the shareholders of the Company of (x) a complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is approved as part of a plan of liquidation and dissolution
involving a sale or disposition of all or substantially all of the assets of the
Company to a corporation with respect to which, following such sale or other
disposition, all of the requirements of clauses (y)(A), (B) and (C) of this
subsection (iv) are satisfied, or

6



--------------------------------------------------------------------------------



 



(y) the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation, with respect to which, following such
sale or other disposition, (A) more than 65% of the then outstanding shares of
common stock of such corporation and the combined voting power of the Voting
Stock of such corporation is then beneficially owned, directly or indirectly, by
all or substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition
(ignoring, for purposes of this clause (y)(A), the first proviso in the
definition of “Beneficial Owner” set forth above) in substantially the same
proportions as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock, (B) no Person (excluding any
Exempt Person and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 35% or more of the Common Stock
then outstanding or 35% or more of the combined voting power of the Voting Stock
of the Company then outstanding) beneficially owns, directly or indirectly, 35%
or more of the then outstanding shares of common stock of such corporation and
the combined voting power of the then outstanding Voting Stock of such
corporation and (C) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or initial action of the Board providing for
such sale or other disposition of assets of the Company; or
     (v) If the Participant is an employee of a Subsidiary of the Company, a
Change of Control is deemed to have occurred at such time as any of the
following occur while such Participant is an employee of such Subsidiary:
(A) such Subsidiary shall no longer be deemed to be a Subsidiary of the Company
or (B) the sale or transfer of all or substantially all of the assets of such
Subsidiary to any Person other than the Company or a Subsidiary of the Company.
     (c) “Common Stock” shall mean the common stock, par value $.01 per share,
of the Company.
     (d) “Disability” shall mean disability as defined in any written employment
agreement between Participant and the Company or a Subsidiary in effect at the
time of Participant’s termination of employment or, in the absence of any such
employment agreement, as determined by the Committee in good faith and/or
pursuant to any long-term disability plan sponsored by the Company or applicable
Subsidiary.
     (e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (f) “Exempt Person” shall mean (i) the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any subsidiary of the
Company, and any Person organized, appointed or established by the Company for
or pursuant to the terms of any such plan, (ii) any Person who is shown under
the caption “Principal and Selling Stockholders” in the Company’s final
prospectus dated July 28, 1999 relating to its initial public offering of the
Common Stock as beneficially owning (as determined pursuant to Rule 13d-3 of the
General

7



--------------------------------------------------------------------------------



 



Rules and Regulations under the Exchange Act, as in effect on the date of this
Agreement) one percent or more of the Common Stock and (iii) any lineal
descendant and any spouse of any such lineal descendant of D.W. Norris, but only
if such lineal descendant and any spouse of any such lineal descendant shall not
at any time hold shares of Common Stock or Voting Stock of the Company with the
primary purpose of effecting with respect to the Company (A) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation, (B) a
sale or transfer of a material amount of assets, (C) any material change in the
capitalization, (D) any other material change in the business or corporate
structure or operations, (E) changes in the corporate charter or bylaws or (F) a
change in the composition of the Board or of the members of senior management.
     (g) “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock by the Company, unless
and until such time as such Person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 3% or more of
the then outstanding shares of Common Stock or additional Voting Stock
representing 3% or more of the combined voting power of the then outstanding
Voting Stock.
     (h) “Fair Market Value” means the fair market value of a share of Common
Stock as most recently fixed and determined (prior to the date of the event
giving rise to the use and application of such term) as follows: (i) if shares
of Common Stock are listed on a national securities exchange, the mean between
the highest and lowest sales price per share of Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, (ii) if shares of Common Stock are not so listed
but are quoted on the Nasdaq National Market, the mean between the highest and
lowest sales price per share of Common Stock reported by the Nasdaq National
Market on that date, on the last preceding date on which such a sale was so
reported, (iii) if the Common Stock is not so listed or quoted, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by the Nasdaq Stock market, or, if not reported
by the Nasdaq Stock Market, by the National Quotation Bureau Incorporated.
     (i) “Norris Family Trust” shall mean any trust, estate, custodianship,
other fiduciary arrangement, corporation, limited partnership, limited liability
company or other business entity (collectively, a “Family Entity”) formed,
owned, held, or existing primarily for the benefit of the lineal descendants of
D.W. Norris and any spouses of such lineal descendants, but only if such Family
Entity shall not at any time hold Common Stock or Voting Stock of the Company
with the primary purpose of effecting with respect to the Company (i) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation (ii) a sale or transfer of a material amount of assets, (iii) any
material change in capitalization, (iv) any other material change in business or
corporate structure or operations, (v) changes in corporate charter or bylaws,
or (vi) a change in the composition of the Board or of the members of senior
management.

8



--------------------------------------------------------------------------------



 



     (j) “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
     (k) “Subsidiary” mean, with respect to any Person, (i) a corporation a
majority of whose Voting Stock is at the time, directly or indirectly, owned by
such Person, by one or more Subsidiaries of such Person or by such Person and
one or more Subsidiaries thereof or (ii) any other Person (other than a
corporation), including, without limitation, a joint venture, in which such
Person, one or more Subsidiaries thereof or such Person and one or more
Subsidiaries thereof, directly or indirectly, at the date of determination
thereof, have at least majority ownership interest entitled to vote in the
election of directors, managers or trustees thereof (or other Persons performing
similar functions).
     (l) “Voting Stock” shall mean, with respect to a corporation, all
securities of such corporation of any class or series that are entitled to vote
generally in the election of directors of such corporation (excluding any class
or series that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).
     18. Entire Agreement. Subject to the provisions of any applicable written
employment agreement between Participant and the Company or any Subsidiary,
Participant and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the RSU Award
and replaces and makes null and void any prior agreements, oral or written,
between Participant and the Company regarding the RSU Award.
     19. Participant Acceptance. Participant shall signify acceptance of the
terms and conditions of this Agreement by electronic signature or by signing in
the space provided at the end hereof and returning a signed copy to the Company.

                  LENNOX INTERNATIONAL INC.
 
           
 
  By:                       Name: William F. Stoll, Jr.     Title: Exec. Vice
President, Chief Legal Officer, and Secretary
 
                ACCEPTED:
 
                Signed:    
 
           
 
          «First» «Last»

9